808 F.2d 834Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Roy HALE, Plaintiff-Appellant,v.Peggy RINE, Correctional Officer, West VirginiaPenitentiary;  Loraine E. Eubanks, Correctional Magistrate,West Virginia Penitentiary;  Jerry C. Hedrick, Warden, WestVirginia Penitentiary, Defendants-Appellees.
No. 86-7303.
United States Court of Appeals, Fourth Circuit.
Submitted Nov. 18, 1986.Decided Dec. 15, 1986.

Before HALL, SPROUSE and ERVIN, Circuit Judges.
Roy Hale, appellant pro se.
Charles G. Brown, III, Office of the Attorney General of West Virginia, for appellees.
PER CURIAM:


1
West Virginia inmate Roy Hale appeals the district court's dismissal of his suit.


2
The district court sent Hale process and "Consent to Proceed Before a United States Magistrate" forms.  When Hale returned the magistrate consent form to the district court, the form was signed by Hale and allegedly by the defendants Loraine E. Eubanks and Peggy Rine.  The district court was suspicious of the defendants' signatures, and sent letters to the defendants asking them to confirm the authenticity of their signatures.  When the defendants denied that they had signed the form, the district court dismissed Hale's case.


3
Our review of the record indicates that the district court acted properly in dismissing Hale's suit.


4
We dispense with oral argument because the facts and legal issues are adequately developed in the briefs and record and the decisional process would not be significantly aided by oral argument.


5
AFFIRMED.